REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Borghetti. (7516186B1) generally discloses the aspect of providing a list view of a plurality of messages organized by conversation, providing a content view of the plurality of messages organized by conversation wherein the list view and the content view are integrated side by side in one display indicating a message within the list view as selected, and in view of Venolia et al., further teaches display an a list view and a content view of a plurality of messages organized chronologically by conversation wherein in response to indicating the message within the list view as selected, opening for reading a corresponding message as the selected message within the content view of the display. 

The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	opening for reading a second message corresponding to the selected first message within the content view of the display, wherein a read/unread status of the second message is updated when a read/unread status of the first message is updated

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.